The Honorable V.O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, AR 72040-0007
Dear Representative Calhoun:
This is in response to your request for an opinion on the following question:
  How many times can a city council vote on a resolution or ordinance if it keeps failing when there is a quorum declared? Can it keep being brought up until it is passed or is there a time period between votes?
A review of the Arkansas Code sections governing city council meetings reveals no provision addressing this particular matter. It has been stated that the city's governing body may adopt its own regulations and rules of procedure when they are not prescribed by statute or charter provision. 62 C.J.S. Municipal Corporations § 400(a) (1949). See also
A.C.A. § 14-43-501(a)(2)(C) (1987) (authorizing cities of the first class to "determine the rules of their proceedings. . . .") In the absence of rules prescribed by statute or adopted by the governing body, the general parliamentary law prevails. 62 C.J.S., supra.
Your questions thus require initial reference to any local rules of procedure. General parliamentary law must, in the alternative, be consulted. With regard to general law in this regard, it appears that such a vote may be reconsidered at the same meeting if the rights of third parties have not intervened and if vested rights are not impaired. 62 C.J.S. Municipal Corporations § 407 (1949). See also Robert's Rules ofOrder 268 (7th ed. 1970). A motion to reconsider can only be made, however, by a member who voted with the prevailing side. Robert's,supra, at 265. In other words, if the vote was no on the motion to adopt the resolution or ordinance, a reconsideration can be moved only by one who voted no.
With regard, specifically, to the number of times a vote can be reconsidered, no question can be reconsidered twice unless it was materially amended during its first reconsideration. Id. at 270.Robert's states:
  A motion to Reconsider that has been rejected cannot be renewed in connection with the same vote. To be able to be reconsidered a second time, the original question must have been materially amended during the first reconsideration — in which case the proposal to reconsider a second time is a new question.
Id. at 287.
Thus, in response to your first question, if the ordinance or resolution has not been materially amended, general parliamentary rules state that it cannot be reconsidered. The answer to your second question is, generally, "no." It cannot continue to be brought up.
As noted above, any applicable local rules in this regard should be considered. Local counsel should also be consulted for assistance in following the other attendant general rules in connection with a motion for reconsideration.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh